United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10823
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

STEPHANIE GUERRERO CRUZ,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:03-CR-78-ALL-C
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Stephanie Guerrero Cruz, former federal prisoner # 24616-

180, appeals the 18-month sentence she received after her term of

supervised release was revoked.   Given that Cruz has been

released from prison and is not serving a term of supervised

release, her appeal is moot.    See Spencer v. Kemna, 523 U.S. 1,

12-18 (1998); United States v. Clark, 193 F.3d 845, 847-48 (5th

Cir. 1999).

     APPEAL DISMISSED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.